Citation Nr: 1541898	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome, right knee, prior to March 25, 2009, from May 1, 2009, to October 4, 2010, from December 1, 2010, to November 7, 2013, and from February 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1992 to January 1998 and from October 2000 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2009 rating decision granted a temporary total rating for the period from March 25, 2009, to April 30, 2009, and a January 2011 rating decision granted a temporary total rating from October 5, 2010, to November 30, 2010.  Jurisdiction over the appeal was subsequently transferred to the RO in Fargo, North Dakota.  In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2013.

A subsequent March 2014 rating decision granted a temporary total rating for patellofemoral syndrome, status post meniscectomy, right knee, for the period from November 7, 2013, to January 31, 2014.  A 10 percent rating was assigned from February 1, 2014.  Therefore, the issue for appellate review has been accordingly revised.

In August 2015, the Veteran requested a hearing concerning the withholding of compensation payments due to his receipt of separation pay.  This matter has not been addressed or otherwise adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2015 brief the Veteran's representative asserted, in essence, that an additional VA examination is necessary to assess the Veteran's right knee disability since his last VA examination in May 2013.  The Board notes that the issue on appeal was last addressed in a July 2013 supplemental statement of the case, but that the available record includes a VA treatment report noting the Veteran underwent arthroscopy of the right knee for debridement of a torn posterior horn of the medial meniscus in November 2013.  The fact that the Veteran underwent this procedure subsequent to his examination strongly suggests that a change his knee disability occurred.  Subsequently dated or follow up treatment reports have not been obtained or considered.  In light of the evidence demonstrating pertinent right knee treatment since the last VA examination, additional development is required in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  

2.  Schedule the Veteran for a VA examination for opinions as to the severity of his service-connected right knee disability.  All necessary examinations, tests, and studies should be conducted.  Any disabling manifestations specifically attributable to the Veteran's service-connected right knee disability must be fully outlined and differentiated from symptoms caused by any nonservice-connected right knee disorders.

a)  The examiner should conduct range of motion testing for the right knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the knee and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

b)  The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

c)  The examiner should indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  He/she should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace. 

d)  The examiner should also indicate the effect the patellofemoral syndrome of the right knee disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected right knee disability causes marked interference with employment, or the need for frequent periods of hospitalization.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



